DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (NPL "High-Resistivity Thin-Film Resistors Grown Using CrB2–Si–SiC Materials..." hereinafter referred to as "Park").
Regarding claims 1 and 10-11, Park teaches a CrB2-Si--SiC (CrSS) cermet sputtering target (Pg. 1475, Right column). Park further teaches the target containing 40 wt.% CrB2 and 36.25 wt.% SiC (Pg. 1475, Right column) which, when converted, provides a molar ratio of SiC:CrB2 of 62.8:37.2. Fig. 5(a-b) of Park show TEM cross-sectional images of the CrB-2-Si-SiC (CrSS) target layer in the film of Park having a uniform composition and structure (Pg. 1478), such that target necessarily includes entangled areas of CrB2, Si, and SiC. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (NPL "High-Resistivity Thin-Film Resistors Grown Using CrB2–Si–SiC Materials..." hereinafter referred to as "Park") as applied to claim 10 above.
Regarding claim 5, Fig. 5(a-b) of Park show TEM cross-sectional images of the CrB-2-Si-SiC (CrSS) target layer in the film of Park as being substantially absent of pores and voids (Pg. 1478), such that the CrSS target of Park would be expected to render obvious a porosity of 1% or less as claimed. 

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (NPL "Preparation of boride-based eutectic composite..." hereinafter referred to as "Goto").
Regarding claims 1 and 9, Goto teaches a boride-SiC eutectic composite formed by melt-solidification, particularly, a CrB2-SiC eutectic composite formed by laser melting and solidification, wherein a thin lamellar SiC phase is dispersed in a CrB-2 matrix (Pg. 6). 
Goto teaches the composite being formed at a eutectic composition of 80 mass% CrB-2 (Pg. 6), and implicitly 20 mass% SiC, which, when converted, provides a molar ratio of SiC:CrB2 of 31.5:68.5 falling close to the instant molar ratio range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the ratios are so close, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I)

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (NPL "Preparation of boride-based eutectic composite..." hereinafter referred to as "Goto") as 1 above, and further in view of Yamada et al. (US 2021/0009473, hereinafter referred to as "Yamada").
Regarding claims 5 and 10-11, Goto is silent regarding a porosity and a metal silicon region in the CrB2-SiC eutectic composite. 
Yamada teaches an SiC-Si composite including a 3D printed SiC component impregnated with metallic Si [0015-0019]. Yamada teaches the composite component having a porosity of 0-3 volume %. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Yamada further discloses that components formed in 3D printing methods include many pores, resulting in insufficient mechanical strength [0040], and describes the step of contacting the printed SiC component with molten metallic Si as being favorable for impregnating the pores of the SiC component [0112], and achieving a reduced porosity ([0192-0195], Tables 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CrB2-SiC eutectic composite of Goto to include an impregnated metallic Si content as taught by Yamada in order to obtain a reduced porosity of 0-3 volume %, thereby improving the mechanical strength of the composite. The molten metallic Si infiltrating the pores throughout the CrB2-SiC composite would necessarily be entangled with the SiC and CrB2 regions upon solidification. As Goto teaches the composites being formed by 3D printing methods (Pg. 6), one of ordinary skill would be further motivated to adapt the metallic silicon impregnation to the composites of Goto in order to reduce porosities associated with 3D printed parts.  

Response to Arguments
Applicant's arguments filed 02/08/2022 with regards to the teachings of Goto (NPL "Preparation of boride-based eutectic composite...") have been fully considered but they are not persuasive. 
Applicant argues that the SiC:CrB2 molar ratio in Goto of 31.5:68.5 is not sufficient to render obvious the claimed molar ratio as a close range with similar expected properties in view of the experimental data provided in the instant application. Applicant continues that the SiC:CrB2 ratio of 31.5:68.5 in the prior art is closer to the 30:70 ratio of Sample 14 (Powder 11) in Table 3 of the instant specification than it is to the upper limit of the claimed range of 35:65. Applicant provides that Sample 14 was found to have poor shaping properties compared to Sample 13 (Table 3) using a mixed powder at the claimed ratio of 35:65 (Evaluated as surface layer peeling during printing, leading to incomplete shaping – instant specification [0080]). Applicant submits that if the SiC:CrB-2 molar ratio is not within the claimed range of 90:10 to 35:65, a 3-DP molding cannot be obtained, which applies to the 31.5:68.5 ratio in the disclosure of Goto. The Examiner notes that the claim language does not require a 3-DP molding as only “an article” is recited and the claims do not include any process language related to fabrication of the article. Nevertheless, while the molar ratio in the eutectic composite of Goto is closer to the molar ratio in Applicant’s Sample 14, the molar ratio of Goto is also still closer to the molar ratio of the instant claims than Sample 14, such that shapability results are still unknown for between 30:70 to 35:65. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the 2 molar ratio in Goto negatively affecting the shaping of the composite structure by a 3D printing process. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2006005104A teaches sputtering target prepared by mixing 24.0 g CrB2 powder with 16.0 g SiC powder, and sintering the powder mixture to produce a sintered body. 
US 6129742 teaches an Si/SiC/CrB2 sputter target. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736